Citation Nr: 0630380	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-35 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1973 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision.  In September 
2005, the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran has PTSD related to service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a July 2003 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA outpatient records and examination reports.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
adjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).
Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7. 

The amended version of § 3.304(f) removed the requirement of 
a "clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  In this regard, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-141 (1997).

Also as amended, § 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also, 38 
U.S.C.A. § 1154(b).

The crux of this case is whether the veteran has PTSD.  The 
record contains multiple documents showing treatment for 
PTSD.  In a March 2006 letter, a VA psychiatrist noted that 
the veteran is being treated for PTSD through the VA Mental 
Health Service Line.  Additionally, multiple records from the 
VA outpatient clinic reflect diagnoses of PTSD.    

The service medical records do not reflect treatment for 
PTSD.  A May 1977 entry notes that the veteran complained of 
being unnecessarily harassed by his company commanding 
officer.  On examination, it was reported that the veteran 
had persecutory feelings and maybe unrealistic perceptions or 
neurotic expressions of repetition compulsion.  There was 
some indication of schizoid personality.  Psychotherapy was 
offered, but the veteran was not interested at that time.  

The veteran was afforded a VA PTSD examination for the 
purpose of ascertaining the nature of his disability in April 
2004.  The claims folder was reviewed and the examiner noted 
that the veteran did not spontaneously endorse any PTSD 
symptoms.  He did not report nightmares.  He complained of 
startle response, but the examiner observed that this was not 
consistent.  He was unable to tell the day month or year, but 
did distinguish from recent symptoms and past traumatic 
events.  The level of orientation exhibited was not 
consistent with his mental status interview.  Diagnostic 
impressions included malingering and alcohol dependence in 
early remission and schizoid personality disorder by history.  
The examiner found that the veteran did not report sufficient 
symptoms for a diagnosis of PTSD and in observing the 
veteran, it was clear that he was malingering.  

In September 2004, the veteran was afforded VA psychological 
examination.  The examination included the Miller Forensic 
Assessment of Symptoms Test, the result of which indicated 
that the veteran may have been malingering mental illness.  
The veteran's scores endorsed both rare symptoms and rare 
symptom combinations, and were inconsistent with recognized 
psychiatric disturbances.  He was also administered the Test 
of Memory Malingering; his scores were below the cutoff for 
adequate effort on the test.  As his scores fell considerably 
below expectations, serious concerns were raised about 
whether he was putting forth his best effort on all tests.  
The examiner found it difficult, if not impossible, to 
validly interpret objective psychological testing.  In 
conclusion, the examiner found the veteran's responses on 
testing suggested that he put forth poor effort and 
significantly exaggerated psychiatric symptoms, which 
precluded interpretation of objective psychological testing.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the VA examinations are more complete 
and thorough than the clinical records noting the diagnosis 
of PTSD.  The VA examinations include psychological testing, 
a mental status interview, and a review of the claims folder.  
Additionally, the examination reports provide extensive 
discussions of the findings therein and consequently they are 
more probative than the records and letter from the veteran's 
treating VA psychiatrist indicating treatment for PTSD.  The 
letter and outpatient records do not demonstrate thorough 
testing in assigning a diagnosis of PTSD.  There are less 
detailed reports of symptoms in the outpatient treatment 
records and no comment on the veteran's credibility as a 
historian or in describing his current symptoms.  The April 
2004 examiner pointed to the lack of consistency in the 
veteran's seemingly disoriented state, yet having the ability 
to differentiate when symptoms and traumatic events occurred.  
His ability to think abstractly was also inconsistent with 
his exhibited mental dysfunction.  The psychological testing 
further highlighted the inconsistencies and noted that not 
only the symptoms, but the symptom combinations were rare and 
inconsistent with psychiatric disturbances.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  The Board finds 
that a clear preponderance of the evidence is against a 
finding that the veteran meets the diagnostic criteria for 
PTSD.

The Board acknowledges the veteran's belief that he has PTSD.  
However, the veteran, as a layperson, is not competent to 
render a medical diagnosis.  See  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Since a clear preponderance of the evidence is against a 
finding that the veteran has PTSD in accordance with 38 
C.F.R. § 4.125, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  A basis for service 
connection does not exist.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) and Chelte v. Brown, 10 Vet. App. 268, 
271 (1997) (which stipulate that a current disability is 
required for the grant of service connection).  


ORDER

Service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


